Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 1 of 19
             USCA11 Case: 20-11462 Date Filed: 01/27/2021 Page: 1 of 1

                                                                                                           AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                                                                                         Jan 27, 2021
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303
                                                                                                                  MIAMI

   David J. Smith                                                                     For rules and forms visit
   Clerk of Court                                                                     www.ca11.uscourts.gov


                                           January 27, 2021

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 20-11462-CC
   Case Style: Daniel Goldberg v. Florida International Univ.
   District Court Docket No: 1:18-cv-20813-JEM

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 2 of 19
             USCA11 Case: 20-11462 Date Filed: 01/27/2021 Page: 1 of 1


                              UNITED STATES COURT OF APPEALS
                                    For the Eleventh Circuit
                                        ______________

                                            No. 20-11462
                                           ______________

                                       District Court Docket No.
                                         1:18-cv-20813-JEM

   DANIEL L. GOLDBERG,

                                                      Plaintiff - Appellant,

   versus

   FLORIDA INTERNATIONAL UNIVERSITY,
   Board of Trustees,

                                                Defendant - Appellee.
                          __________________________________________

                          Appeal from the United States District Court for the
                                     Southern District of Florida
                          __________________________________________

                                             JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                      Entered: December 29, 2020
                            For the Court: DAVID J. SMITH, Clerk of Court
                                            By: Jeff R. Patch




   ISSUED AS MANDATE 01/27/2021
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 3 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 1 of 13



                                                            [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-11462
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:18-cv-20813-JEM



   DANIEL L. GOLDBERG,

                                                               Plaintiff-Appellant,

                                        versus

   FLORIDA INTERNATIONAL UNIVERSITY,
   Board of Trustees,

                                                              Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                               (December 29, 2020)

   Before MARTIN, ROSENBAUM, and GRANT, Circuit Judges.

   PER CURIAM:
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 4 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 2 of 13



         Daniel Goldberg appeals from the district court’s grant of summary judgment

   in favor of the Florida International University Board of Trustees (“FIU”) in his

   lawsuit alleging that FIU failed to provide reasonable accommodations for his

   disability, in violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

   § 12101 et seq., and the Rehabilitation Act, 29 U.S.C. § 705, et seq. After careful

   review, we affirm.

                                            I.

         We review the district court’s grant of summary judgment de novo,

   “considering the facts and drawing all reasonable inferences in the light most

   favorable to the non-moving party.” Melton v. Abston, 841 F.3d 1207, 1219 (11th

   Cir. 2016). “Summary judgment is appropriate ‘if the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)).

                                            II.

         The relevant facts, in the light most favorable to Goldberg, are as follows.

         Goldberg began classes at FIU’s medical school in August 2013. The student

   handbook in effect at that time stated that course grades were assigned on a scale of

   0 to 100, and 75 was the lowest passing grade. In March 2014, FIU updated the

   student handbook to reflect that a score of 80 or above was satisfactory, while 75 to

   79 was a “low pass,” and—as before—a score below 75 was failing. In July 2015,


                                             2
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 5 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 3 of 13



   FIU revised the handbook once again, this time to reflect that a grade of 80 was the

   minimum score designating competency and grades of 75 to 79 indicated marginal

   competency. All three versions of the handbook provided that a student who

   received a grade below 75 would be given a chance to remediate the score and, if

   successful, would pass the class with a grade of “U75.”

         The medical-school program was broken into four “periods,” each of which

   corresponded with an academic year. In Period 1, which ran from August 2013 to

   April 2014, Goldberg took eleven classes. On November 6, 2013, after he received

   a grade of 78 in each of his first two classes, Dr. Carolyn Runowicz, FIU’s Executive

   Associate Dean for Academic Affairs, sent him a letter informing him that his

   academic performance was “marginal.” In the letter, she informed Goldberg that the

   Medical Student Evaluation and Promotion Committee (“MSEPC”) would be

   monitoring his continued performance. Later in Period 1, he finished a course with

   a score below 75, but successfully remediated and passed the class with a U75. His

   overall grade-point average for Period 1 was 82.34.

         On May 10, 2014, which was about a month into Period 2, Goldberg was

   treated in the emergency room for a laceration on the back of his head. When he

   arrived at the emergency room, he told the nurse evaluating him that he had been hit

   in the head and knocked unconscious. He informed various school officials about




                                            3
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 6 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 4 of 13



   his injury, but he did not seek disability accommodations immediately following the

   incident.

         Period 2 ended on April 12, 2015. Of his sixteen courses, Goldberg passed

   six with scores above 80 and two more that were graded on a pass/fail basis. He

   passed seven courses with a “low pass” score between 75 and 80, and he failed one

   course. His grade-point average for Period 2 was 79.46.

         On May 6, 2015, after meeting with Goldberg to review his academic

   performance, the MSEPC issued a memorandum recommending that he repeat

   Period 2. It found that his academic performance was a reason for “grave concern,”

   that he was “not academically prepared to enter his third year of medical school,”

   and that he “lack[ed] the fundamental foundation of knowledge which is required

   during clinical rotations.” It further recommended that, if he failed any further

   courses or remediation exams, the MSEPC should review his performance again

   with the possibility of adverse recommendations, including dismissal. Dr. Runowicz

   met with Goldberg and, on May 13, 2015, determined that he would be required to

   repeat Period 2.

         Also in May 2015, Goldberg met with Dr. Nathaly Desmarais, a psychologist

   at FIU’s Medical Student Counseling Center. In a letter dated May 15, 2015,

   Dr. Desmarais wrote to FIU’s Disability Resource Center (“DRC”), stating that

   Goldberg had undergone testing and had been prescribed medication to treat


                                           4
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 7 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 5 of 13



   Attention Deficit Hyperactivity Disorder. She recommended that he receive 50%

   extra time on examinations. The DRC subsequently submitted a memorandum to

   the medical school, stating that Goldberg had a disability and had requested an

   accommodation of 50% extra time and a quiet room to take examinations. The

   medical school granted these accommodations.

          On June 10, 2015, Goldberg saw Dr. Kester Nedd, a neurologist, who

   submitted a letter to the DRC stating that Goldberg had suffered a concussion in the

   2014 incident and needed 100% extra time to take tests. The DRC submitted another

   memorandum to the medical school on July 7, 2015, stating that Goldberg had a

   disability and had requested an accommodation of 100% extra time to take

   examinations. Two medical school officials later met with Goldberg to explain that

   the school would not implement the double-time accommodation. The decision was

   based on (1) the temporal proximity between Goldberg’s initial request for 50%

   extra time and his subsequent request for 100% extra time, as there had not been a

   chance to determine whether the 50% accommodation was effective, and (2) the

   medical school’s belief that the National Board of Medical Examiners would not

   provide Goldberg 100% extra time on his licensure examinations.1


          1
             On appeal, Goldberg appears to dispute the medical school’s stated reasons for initially
   denying his request for 100% extra time on exams. But he did not dispute these reasons below—
   rather, he disputed the facts surrounding the process the medical school used to reach its decision.
   [Doc. 38 at 7; Doc. 53 at 5-6] Regardless, because we agree with the district court that Goldberg
   did not establish a prima facie case of disability discrimination, the medical school’s reasons for
   not implementing the double-time accommodation in the summer of 2015 are not material.
                                                    5
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 8 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 6 of 13



         In October 2015, Goldberg experienced sudden-onset tinnitus shortly before

   a scheduled midterm examination. After he took the exam (with 50% extra time),

   he went to the DRC and requested an accommodation in the form of a white-noise

   machine for future exams. The DRC submitted his request to the medical school,

   which granted the accommodation. Goldberg failed the midterm in question and

   received a failing grade in the course. Ultimately, he passed a remediation exam and

   passed the course with a grade of U75.

         Due to his initial failure, Goldberg once again appeared before the MSEPC

   and, on November 10, 2015, the MSEPC issued a memorandum finding that

   Goldberg’s “continued lack of insight about the importance of medical knowledge

   pose[d] a threat to patients” and that he was “not able to successfully complete

   medical school.” It recommended that he be given the opportunity to voluntarily

   withdraw or, otherwise, that he be involuntarily withdrawn. However, due to his

   tinnitus diagnosis and treatment, Dr. Runowicz decided to modify the MSEPC’s

   recommendation and allow Goldberg to continue in Period 2.

         In April 2016, Goldberg failed another Period 2 course, and the MSEPC once

   again held a hearing and recommended that Goldberg be given the choice between

   voluntary or involuntary withdrawal.      In June 2016, Goldberg met with Dr.

   Runowicz to discuss the MSEPC’s recommendation, and at that meeting he stated

   that Dr. Nedd believed that he needed the 100% extra-time accommodation. She


                                            6
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 9 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 7 of 13



   referred his request to the medical school’s accommodations committee, and in July

   2016, he was granted 100% additional time on written exams.                With that

   accommodation in place, he passed the remediation examination for the course he

   had failed in April.

         The medical school permitted Goldberg to advance to Period 3, which

   consisted of a series of clinical rotations, or “clerkships.” Goldberg performed well

   in his first rotation in Period 3, pediatrics. However, he received a failing grade in

   his next rotation, obstetrics and gynecology (“OB/GYN”). In that course, although

   he received 100% extra time and a white-noise machine on his written exams, he did

   not receive those accommodations for in-class quizzes. However, his average score

   on his quizzes was in the passing range; his professor explained to the MSEPC that

   he failed because he did not meet three out of eight clinical competencies.

         Goldberg learned that he failed his OB/GYN clerkship in November 2016, on

   the night before his final exam for his third rotation, family medicine. He failed the

   family medicine exam on his first try and failed it again when he retook it in

   December 2016.         He received the 100% extra-time accommodation for both

   attempts.

         In January 2017, the MSEPC recommended for a third time that Goldberg be

   given the choice between voluntary and involuntary withdrawal from the medical

   school. Goldberg, however, argued that his OB/GYN grade was arbitrary and


                                             7
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 10 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 8 of 13



   capricious. The MSEPC issued revised findings in March 2017 to address his

   grievance. It acknowledged his position that his OB/GYN failure was arbitrary and

   capricious, but it found that, in light of his history of poor academic performance,

   his failure of either the OB/GYN or family medicine clerkship was sufficient to

   warrant dismissal.

         On March 29, 2017, the dean of the medical school, Dr. John Rock, made a

   final determination that Goldberg would be involuntarily withdrawn if he did not

   withdraw voluntarily. Dr. Rock found that, “[b]ased upon Mr. Goldberg’s historical

   poor academic performance (specifically excluding his failure in the OB/GYN

   clerkship) and his failing grade in the Family Medicine clerkship, his academic

   performance is unacceptable.”

         Goldberg appealed to the FIU Provost, which found no basis to reverse

   Dr. Rock’s decision.

                                             III.

         Goldberg filed a complaint against FIU in the district court, alleging that FIU

   violated the Rehabilitation Act and Title II of the ADA by failing to provide

   reasonable accommodations for his disability.        Specifically, he alleged facts

   pertaining to FIU’s initial refusal and eventual grant of his request for 100% extra

   time on exams and, in a footnote, he alleged that he had not been permitted to retake

   his failed midterm after the tinnitus incident.


                                              8
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 11 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 9 of 13



         FIU answered, and the parties began to exchange discovery. Nearly seven

   months after he filed his lawsuit, Goldberg moved for leave to file an amended

   complaint. After a hearing, the district court denied his motion.

         After discovery, FIU moved for summary judgment. A magistrate judge

   recommended that the district court deny FIU’s motion, finding that FIU had not

   established that Goldberg’s request for double-time on exams presented an undue

   hardship. FIU objected, arguing that its motion did not reach the affirmative defense

   of undue hardship because Goldberg did not prove a prima facie case of disability

   discrimination.

         The district court agreed, rejected the magistrate judge’s report and

   recommendation, and granted summary judgment to FIU. The court concluded, in

   relevant part, that Goldberg was not an “otherwise qualified” individual because his

   academic performance was not acceptable regardless of the accommodations he

   received. It found that his academic performance was “borderline” before Goldberg

   requested accommodations and that, even after he received the full accommodation

   he had requested—double-time on exams—he still failed. It concluded that no

   reasonable jury could find in his favor. Goldberg now appeals.

                                           IV.

         The Rehabilitation Act prohibits any program or activity that receives federal

   financial assistance, which includes the medical school here, from discriminating


                                             9
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 12 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 10 of 13



   against any “otherwise qualified individual with a disability . . . solely by reason of

   her or his disability.” 29 U.S.C. § 794(a). Likewise, Title II of the ADA prohibits

   public entities from denying the benefits of their services, programs, or activities to

   a “qualified individual with a disability . . . by reason of such disability.” 42 U.S.C.

   § 12132.

         Discrimination cases under the Rehabilitation Act and ADA are governed by

   the same standards. Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000). To

   establish a prima facie case of discrimination under the Rehabilitation Act or ADA,

   the plaintiff must demonstrate that he (1) is disabled, (2) is a qualified individual,

   and (3) was subjected to unlawful discrimination because of his disability. See id.

   In the context of postsecondary education, an otherwise qualified individual is a

   person who can meet the program’s academic standards, with or without

   accommodations. See Onishea v. Hopper, 171 F.3d 1289, 1300 (11th Cir. 1999) (en

   banc); 34 C.F.R. § 104.3(l)(3).

         In certain circumstances, an educational institution’s refusal to accommodate

   the needs of a disabled person amounts to discrimination against that person because

   of his disability. See Se. Cmty. Coll. v. Davis, 442 U.S. 397, 412-13 (1979). The

   plaintiff bears the burden of identifying a reasonable accommodation—that is, an

   accommodation that enables him to perform the “essential functions” of his position.

   See Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir. 2001). However,


                                             10
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 13 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 11 of 13



   the Rehabilitation Act “imposes no requirement upon an educational institution to

   lower or to effect substantial modifications of standards to accommodate a

   handicapped person.”         Davis, 442 U.S. at 413.            A professional school’s

   unwillingness to make “major adjustments” to its program to accommodate the

   disabled does not constitute disability discrimination. See id. Moreover, the duty to

   provide a reasonable accommodation under the Rehabilitation Act and ADA is not

   triggered “unless a specific demand for an accommodation has been made.” Gaston

   v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th Cir. 1999); Willis

   v. Conopco, Inc., 108 F.3d 282, 285 (11th Cir. 1997) (“The ADA provides no cause

   of action for ‘failure to investigate’ possible accommodations.”).

          The district court properly granted summary judgment on Goldberg’s failure-

   to-accommodate claims under the Rehabilitation Act and the ADA because he did

   not establish a prima facie case of disability discrimination under those statutes.

          Goldberg contends that the district court erred because it did not evaluate

   whether he was qualified at each point in time when the medical school denied him

   a requested accommodation. His argument fails. As an initial matter, while his brief

   lists numerous requests and denials that occurred throughout his time at the medical

   school,2 his complaint alleged only two: the denial in summer 2015 of his request



          2
            Included among these “denials” are multiple accommodations that Goldberg indisputably
   did not request, but that he now argues the medical school should have known he needed. Of
                                                11
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 14 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 12 of 13



   for 100% extra time on exams, and the denial of his request to retake the midterm

   that he failed due to the onset of tinnitus in October 2015. And he has abandoned

   any argument that the district court abused its discretion by denying his motion to

   amend his complaint because he did not raise that issue on appeal. See Sapuppo v.

   Allstate Floridian Ins. Co., 739 F.3d 678, 681-82 (11th Cir. 2014).

          But the larger flaw in Goldberg’s case is that, even if he could have been

   qualified with the right accommodations, he did not meet his burden to identify a

   reasonable accommodation that would have allowed him to meet the standards of

   the medical school program despite his disability. See Lucas, 257 F.3d at 1256

   (stating that we may affirm the district court’s judgment on any grounds supported

   by the record). It is undisputed that he received 100% extra time on examinations

   in his OB/GYN and family medicine clerkships. Yet he twice failed the final exam

   in family medicine, and he failed his OB/GYN clerkship because he did not meet

   three out of eight clinical competencies—a separate component of his grade from

   written exams, and one for which he did not request accommodations. Because he

   could not meet the medical school’s standards even with 100% extra time on

   examinations, Goldberg has not shown that his requested accommodation was




   course, the duty to provide reasonable accommodations does not arise until a specific request is
   made. Gaston, 167 F.3d at 1363.
                                                 12
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 15 of 19
             USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 13 of 13



   reasonable. See id. Accordingly, FIU is not liable under the Rehabilitation Act or

   ADA for refusing to provide this accommodation earlier than it did.

         As for the denial of Goldberg’s request to re-take his midterm after the tinnitus

   incident in October 2015, it is undisputed that, because of his tinnitus diagnosis,

   Dr. Runowicz overruled the MSEPC’s recommendation that he be expelled

   following his failure of the course. He was then permitted to take the remediation

   exam for the course, which he passed, and he continued his medical school career.

   Thus, while he could not re-take the exact exam that he requested, he was able to

   take an extra examination, in line with the medical school’s regular procedures, to

   show that he was competent in the subject matter and to remediate his earlier failure.

   Goldberg has not raised a triable issue that FIU failed to accommodate him in this

   matter. See Davis, 442 U.S. at 413; Stewart v. Happy Herman’s Cheshire Bridge,

   Inc., 117 F.3d 1278, 1286 (11th Cir. 1997) (“[An] individual with a disability is not

   entitled to the accommodation of her choice, but only to a reasonable

   accommodation.” (internal quotation marks omitted)).

                                            V.

         For these reasons, we affirm the district court’s grant of summary judgment

   in favor of FIU.

         AFFIRMED.




                                            13
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 16 of 19
              USCA11 Case: 20-11462 Date Filed: 12/29/2020 Page: 1 of 1


                                               UNITED STATES COURT OF APPEALS
                                                  FOR THE ELEVENTH CIRCUIT

                                                 ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                               56 Forsyth Street, N.W.
                                                               Atlanta, Georgia 30303


   David J. Smith                                                                                                         For rules and forms visit
   Clerk of Court                                                                                                         www.ca11.uscourts.gov

                                                             December 29, 2020

    MEMORANDUM TO COUNSEL OR PARTIES

    Appeal Number: 20-11462-CC
    Case Style: Daniel Goldberg v. Florida International Univ.
    District Court Docket No: 1:18-cv-20813-JEM

    This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
    exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by registering for an
    account at www.pacer.gov. Information and training materials related to electronic filing, are available at
    www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
    entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

    The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
    banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
    or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
    by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
    governed by 11th Cir. R. 39-2 and 39-3.

    Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
    persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
    copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
    11th Cir. R. 35-5(k) and 40-1 .

    Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
    appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
    certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
    cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

    Pursuant to Fed.R.App.P. 39, costs taxed against appellant.

    Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

    For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
    below. For all other questions, please call Carol R. Lewis, CC at (404) 335-6179.

    Sincerely,

    DAVID J. SMITH, Clerk of Court

    Reply to: Jeff R. Patch
    Phone #: 404-335-6151

                                                                                                OPIN-1A Issuance of Opinion With Costs
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 17 of 19
              USCA11 Case: 20-11462 Date Filed: 01/27/2021 Page: 1 of 3
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 18 of 19
              USCA11 Case: 20-11462 Date Filed: 01/27/2021 Page: 2 of 3




   ISSUED AS MANDATE 01/27/2021
Case 1:18-cv-20813-JEM Document 104 Entered on FLSD Docket 01/28/2021 Page 19 of 19
              USCA11 Case: 20-11462 Date Filed: 01/27/2021 Page: 3 of 3




   ISSUED AS MANDATE 01/27/2021
